Citation Nr: 1002900	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-29 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability (to 
include lumbar spine spondylolysis L5-S1, with chronic pain.) 


WITNESSES AT HEARING ON APPEAL

The Veteran, Dr. B. B, and A.F. 


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk





INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 12, 1966 to July 6, 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2007 rating decision of the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim for service connection for lumbar 
spine spondylolysis L5-S1, with chronic pain.  The Veteran's 
claims file is now in the jurisdiction of the Reno, Nevada 
RO.  In July 2009, a video-conference hearing was held before 
the undersigned; a transcript of this hearing is of record. 

The matter of service connection for lumbar spine 
spondylolysis L5-S1, with chronic pain is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on his part is required.


FINDINGS OF FACT

1. An unappealed November 1966 rating decision denied service 
connection for a back disability, essentially because of 
findings that such disability pre-existed service and was not 
aggravated therein; a subsequent unappealed rating decision 
in April 2004 continued the denial (characterized as lumbar 
spine spondylolysis L5-S1, with chronic pain), essentially 
because there was no evidence that the Veteran's back 
disability was aggravated by service.

2. Evidence received since the April 2004 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for lumbar spine 
spondylolysis L5-S1, with chronic pain; and raises a 
reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received and the claim of 
service connection for lumbar spine spondylolysis L5-S1, with 
chronic pain may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as the determination below grants in full the 
portion of the claim that is addressed, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice timing or content is harmless.  Accordingly, 
the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Historically, a November 1966 rating decision denied the 
Veteran's claim of service connection for a back disability 
based on findings that the Veteran's back disability pre-
existed his service and was not aggravated therein.  The 
Veteran did not appeal this decision and it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.160(d).  In October 2003 the 
Veteran filed a claim to reopen and an April 2004 rating 
decision continued the denial.  The Veteran did not appeal 
this decision and it became final.  Id.  In August 2006 the 
Veteran filed a claim to reopen and an April 2007 rating 
decision continued the denial.  The Veteran perfected his 
appeal as to the April 2007 rating decision. 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  

VA regulation, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective for all claims to 
reopen filed on or after August 29, 2001.  The instant claim 
to reopen was filed after that date and the revised 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the last final rating 
decision in April 2004 consisted of the Veteran's service 
treatment records (STRs); progress notes from the University 
of Wisconsin Hospital dated from November through January 
1965, including a January 1965 X-ray report showing Schmorl's 
nodes defects with no anterior wedging, described as 
residuals of Scheuermann's disease; a July 1966 examination 
report from R. W., M. D. showing spondylolysis at L4-L5 with 
no spondylolisthesis; an October 1966 VA examination report 
that notes spondylolysis at L5 and slight anterior wedging at 
L1 which were noted as possibly caused by a postural defect; 
an October 1966 x-ray report that shows the lumbar vertebrae 
to be generally normal in contour, density, and alignment; a 
Schmorl's node defect at L1; and slight anterior wedging that 
was probably developmental and/or postural; and VA outpatient 
and private treatment records from June 2003 through March 
2004, including a November 2003 letter from E. A. V., D. C. 
stating the Veteran received care for reoccurring spinal 
symptoms involving both the upper and lower spine from 1979 
to 1990.   

Evidence received since the April 2004 rating decision 
includes, duplicate STRs, private treatment records, and VA 
examination report; a February 2007 internet article on 
Spondylolysis and Spondylolisthesis from the American Academy 
of Orthopedic Surgeons; a February 2007 internet article on 
Spondylolysis in Scheuermann's disease; the Veteran's 1960 
High school report card showing participation in sports 
activities; an undated internet article from Veterans Affairs 
Canada on Spondylolisthesis and spondylolysis; an undated 
Board of Veterans' Appeals decision pertaining to another 
Veteran, submitted by the Veteran; VA outpatient treatment 
records from February to May 2009; the July 2009 transcript 
of the Veteran's video-conference hearing, including a 
written statement presented by the Veteran at his video-
conference hearing; and an August 2009 statement from B. B., 
M. D. stating that the Veteran has abnormal progression of 
his back condition and that the spondylolysis occurred within 
the 12 month period after the Veteran served in the military 
and is service connected. 

The Veteran testified that he injured his back in service 
from the heavy backpacks that he had to wear.  He recalled 
one day waking up and not being able to get out of bed.  The 
Veteran further contends that his back disability was not 
pre-existing, as he was very active in sports prior to his 
entry into the military.

Because the Veteran's claim was previously denied on the 
basis that his back disability was not shown to be aggravated 
by service, for evidence to be new and material in this case, 
it would have to tend to show otherwise. 

Both the Veteran's testimony and the August 2009 statement 
from B. B., M. D. is new evidence because it was not 
previously of record.  Because it suggests that the Veterans 
back disability is service connected the evidence pertains to 
the unestablished facts necessary to substantiate the claim.  
Taken at face value (as is required when determining whether 
to reopen a previously denied claim), it raises a reasonable 
possibility of substantiating the claim; hence, it is 
material evidence.

As the additional evidence received is both new and material, 
the claim of entitlement to service connection for lumbar 
spine spondylolysis L5-S1, with chronic pain must be 
reopened. 


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for lumbar spine spondylolysis 
L5-S1, with chronic pain, and to this extent only, the appeal 
is granted.


REMAND

The STRs show that on an induction record dated in December 
1965, the Veteran reported that he had a slipped disc in 1955 
and was treated at the University of Wisconsin Medical 
Center.  He indicated that his general health was good but 
that he had difficulties with back aches when under strain 
and the last severe instance was in 1964.  Clinical 
evaluation of the spine was normal in December 1965.  He was 
treated in service in May 1966 for complaints of back pain 
and was diagnosed with spondylosis of L5-S1, bilateral, 
without listhesis.  It was noted that he had trouble since 
high school football in 1960, when a brace was prescribed, 
and since had been having difficulty with sitting, lifting, 
and excessive activities such as running and jumping.  It was 
recommended that the Veteran be separated from service for a 
disability existing prior to service.  The Veteran was 
medically discharged with a diagnosis of spondylosis L5-S1, 
bilateral in July 1966. 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).

In this case, the Veteran had a pre-existing condition noted 
at entry into service, as he indicated that he had a slipped 
disc and trouble with back pain.  The Veteran has raised the 
presumption of aggravation in the Board hearing by stating 
that he injured his back so badly from marching while 
carrying 50-pound packs during basic training that he could 
not get out of bed.  He also submitted a statement from his 
private physician that the Veteran's current back impairment 
was related to his injury in service.  As discussed above, 
the record shows the Veteran was treated in service for his 
spine, even though physical evaluation of the spine at entry 
into service was normal.  Thus, it appears that the back 
disability underwent an increase in service.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Whether the Veteran's back disability was aggravated in 
service requires a medical opinion.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
orthopedic examination of the Veteran.  
His claims folder must be reviewed by the 
examiner in conjunction with the 
examination. The examiner should identify 
(by medical diagnosis) any current low 
back disability found on examination, and 
opine whether it is at least as likely as 
not that any pre-existing back disability 
was aggravated beyond the natural 
progression of the disease in service.

The examiner must explain the rationale 
for the opinions given. 

2.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


